            Case 3:19-cv-00146-RCJ-CLB Document 39 Filed 02/11/21 Page 1 of 2




 1   Jerry C. Carter (NSB 5905)
     jcarter@sierracrestlaw.com
 2   SIERRA CREST BUSINESS LAW GROUP
     691 Sierra Rose Drive, Suite B
 3   Reno, Nevada 89511
     Telephone: (775) 448-6070
 4   Facsimile: (775) 473-8292
     Counsel for Defendant
 5

 6                                       UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8
 9                                                            CASE NO.: 3:19-cv-00146 -RCJ-CBC
     ENVTECH, INC. a Nevada Corporation,
10
                            Plaintiff,
11                                                            ORDER FOR EXTENSION OF
                                                              TIME FOR DEFENDANT TO
     v.
12                                                            RESPOND TO PLAINTIFF’S
                                                              MOTION FOR ENTRY OF
13   WLODZIMIERZ JAN LITWIN, a California
                                                              DEFAULT JUDGMENT
     resident, DOES I through X, and ROE
14   CORPORATIONS I through X,

15                         Defendants.
16

17

18
            Defendant Wlodzimierz Jan Litwin’s (“Litwin”), by and through his counsel of record, Jerry
19
     Carter, Esq., of the Sierra Crest Business Law Group, and Plaintiff EnvTech, Inc. (“EnvTech”), by
20
     and through its counsel of record, Simons Hall Johnston PC, hereby stipulate to a two-week
21
     extension of time for Defendant Litwin to file his Opposition to Plaintiff EnvTech’s Motion for Entry
22
     of Default Judgment (ECF No. 37). This request is made in good faith, is not made for the purpose
23
     of delay, and will not result in any undue delay or prejudice. Accordingly, the Parties have agreed
24
     and stipulate that the deadline for Defendant to file an Opposition to Plaintiff’s Motion will be on or
25
     before March 2, 2021.
26

27

28

                                                        1
             Case 3:19-cv-00146-RCJ-CLB Document 39 Filed 02/11/21 Page 2 of 2




 1 RESPECTFULLY SUBMITTED,

 2

 3    DATED this 9th day of February, 2021.           DATED this 9th day of February, 2021.
 4
      BY:     /s/ Jeremy B. Clarke, Esq.            . BY:     /s/ Jerry Carter, Esq.       .
 5          ANTHONY L. HALL, Esq.                           JERRY CARTER, Esq.
            Nevada Bar No. 5977                             Nevada Bar No. 5905
 6          AHall@SHJNevada.com                             JCarter@sierracrestlaw.com
            JEREMY B. CLARKE, Esq.                          SIERRA CREST BUSINESS LAW GROUP
 7
            Nevada Bar No. 13849                            691 Sierra Rose Drive, Suite B
 8          JClarke@SHJNevada.com                           Reno, Nevada 89511
            SIMONS HALL JOHNSTON PC                         Telephone: (775) 448-6070
 9          6490 S. McCarran Blvd., Ste. F-46
            Reno, Nevada 89509                              Attorneys for Defendant
10          Telephone: (775) 785-0088                       Wlodzimierz Jan Litwin
11
            Attorneys for Plaintiff EnvTech, Inc.
12

13                                                     ORDER

14           Pursuant to the stipulation of the parties, and good cause appearing, IT IS HEREBY
15   ORDERED that the deadline for Defendant to file his Opposition to Plaintiff EnvTech’s Motion for
16   Entry of Default Judgement (ECF No. 37) is extended to and including March 2, 2021.
17

18
                                    UNITED STATES DISTRICT JUDGE
19

20
                                    DATED: February 11, 2021.
21

22

23

24

25

26

27

28

                                                      2
